Citation Nr: 9922571	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-06 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to August 
1945 and died in October 1981.  

This is an appeal from a July 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office, Detroit, Michigan, 
Committee on Waivers and Compromises that denied entitlement 
to waiver of recovery of an overpayment of improved death 
pension benefits.  The overpayment is reported to be in the 
amount of $3,735.


REMAND

The record reflects that as of December 1996 the appellant 
was in receipt of improved death pension of $114 per month 
based on a company death benefit of $4,296 per year plus 
interest of $19.  

In May 1997, the regional office terminated the appellant's 
award of improved death pension effective in February 1994 
due to unreported wages of $2,890 received by the appellant 
from a company in 1994.  This action resulted in the 
overpayment in question.  

On a financial status report dated in December 1997, the 
appellant indicated that her only income consisted of the 
company death benefit of $376.50 per month.  She indicated 
that she had been employed by the company from September to 
December 1994 and had earned $2,890.83 during that period.  
She indicated that she had thereafter had additional 
employment at another company from February through March 
1995 and had earned $563.75 and had been employed at a bank 
during April and May 1997 and had had wages of $1,036.05.  
She later provided reports by the company and bank verifying 
her employment and wages in 1995 and 1997.  

As matters now stand, it appears that the appellant's 
countable income may have been below the statutory limit at 
least for a portion of the period covered by the overpayment, 
that is, from February 1994 to May 1997.  Accordingly, the 
case is REMANDED for the following action:  

1.  The regional office should calculate 
the appellant's countable income during 
the period of the overpayment, that is, 
from February 1994 to May 1997 in order 
to determine whether any payment of 
improved death pension is warranted 
during that period.  Based on the 
calculation of her countable income 
during that period, any necessary 
adjustment in the amount of the 
overpayment should be made.  

2.  The appellant's claim should then be 
reviewed by the regional office.  If the 
denial is continued, she and her 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the appellant 
unless she receives further notice.  




The purposes of this REMAND are to obtain clarifying 
information and to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


